Citation Nr: 0517751	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied service 
connection for a skin rash of the body, face, arms, and hands 
as a result of exposure to herbicides.  In October 2000 a 
videoconference hearing was held before the undersigned 
Veterans Law Judge and in February 2001 the Board remanded 
the case to the RO.  The matter was again remanded by the 
Board in August 2003.  It is now once again before the Board 
for disposition.  
  

FINDING OF FACT

The veteran's skin condition is not of service origin and is 
not related to either in-service sun exposure or herbicide 
exposure.  


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by service 
and may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's service medical records; the veteran's contentions, 
to include testimony provided at an October 2000 
videoconference hearing; an Internet article; photographs; VA 
treatment records; multiple VA examination reports; an Agent 
Orange Registry Examination; and, numerous lay statements.  
In addition, the Board has received and reviewed letters and 
treatment records from several private health care providers, 
to include, but not limited to, R.L. Short, D.O., Dr. Robert 
B. Atkins, and Madison Medical.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific diseases 
associated with exposure to certain herbicide agents which 
are subject to presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309(e).  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: Type 2 
diabetes; Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).     

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Under 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In order to prevail on a direct basis, the veteran 
would have to provide competent medical evidence that relates 
his skin condition to chemical dioxins during his period of 
active service.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's service medical records (SMR's) show treatment 
for folliculitis of the thighs in February 1967.  However, 
they are negative for any treatment for, or diagnosis of, a 
skin condition.  

The first post-service medical evidence of record is a 
February 1970 VA examination report, which reported that the 
veteran's skin was normal.  

A February 1995 letter from the Agent Orange Veteran Payment 
Program acknowledged receipt of the veteran's application for 
payment under the Agent Orange Veteran Payment Program.  An 
October 1997 VA Agent Orange examination report listed a 
diagnosis of skin lesions of unclear etiology, but it was 
stated that "[t]he veteran currently has no stigmata of 
illnesses currently associated with prior Agent Orange 
exposure."  

An April 1998 VA treatment record noted that the veteran's 
forearms were red with scattered papular areas.  The 
assessment was dermatitis.    

A May 1998 private medical report noted that the veteran 
needed a refill on something he used for exposure to Agent 
Orange on his arms and face, but it did not specify the 
medication used.  

An August 1998 report from R.L. Short, D.O., stated that the 
veteran presented complaining of lesions on his arms and face 
since being in the service.  He assessed keratosis of the 
forearms and keratosis of the left upper brow and left 
maxillary region.  He also listed history of a defoliant 
(Agent Orange) while in service.  

A September 1998 private medical report listed an assessment 
of lesion, right temporal area.  An October 1998 report 
listed assessments of benign lesion of the right temporal 
area and multiple lesions consistent with actinic keratosis 
of the face and forearm.

An April 1999 report from Dr. Robert B. Atkins stated that 
the veteran was being seen and treated for severe actinic 
keratosis.  Dr. Atkins stated that the veteran reported 
having been outdoors at various bases for long periods of 
time during the day and that the veteran wondered if that 
might be related.  

A September 2000 letter from R.L. Short, D.O., stated that 
the veteran served in Vietnam for one year and that he had 
constant sun exposure involving the upper extremities and 
facial area, as well as exposure to Agent Orange.  The 
examiner stated "[a]lso consideration to the skin involving 
the forearms and both upper extremities due to ultra violet 
light exposure as well as exposure to [A]gent [O]range is a 
contributing factor to his present, slow condition."  

The veteran testified at the October 2000 videoconference 
hearing that, with regard to post-service employment, he 
worked for a telephone company and was out in the sun every 
day.       

The record also contains two undated lay statements, both of 
which included statements indicating that the veteran did not 
have a skin condition prior to entering service, but did upon 
returning home from service.  

In a September 2001 VA examination report the examiner stated 
that the diagnosis of the veteran's skin disease was actinic 
keratosis from exposure to the sun.  The examiner noted the 
presumptive regulations regarding herbicide exposure and 
stated that the veteran did not have any skin diagnosis from 
Agent Orange exposure under the current standards.  It was 
noted in the report that the examiner had reviewed the claims 
folder.  

Another VA examination was conducted in January 2005.  Upon 
physical examination, it was noted that the veteran had quite 
a ruddy complexion of his face, but that there were no 
suspicious lesions seen in the head and neck area, or on the 
chest or back.  He did have multiple actinic keratoses on the 
backs of his hands and forearms.  There were no significant 
findings on the legs.  The examiner stated that there were no 
signs of any type of acne in any of the areas examined.  In 
this regard, the examiner stated that the veteran was 
examined from the waist up and both lower extremities.  The 
examiner then stated that he did not see any signs of 
chloracne on any areas of the veteran's body and that the 
veteran did not complain of ever having had an acne problem.  
It was noted that the veteran "spent his entire life working 
as a lineman for the phone company and has had a tremendous 
amount of sun exposure over the years."  The examiner 
concluded that what he saw on the examination was basically 
actinic damage from all of his years of sun exposure and 
stated "[i]t is my opinion that he did not receive enough 
sun exposure from his time in Vietnam to cause this problem.  
Therefore, I think that his complaint is most likely caused 
by or a result of his years of sun exposure being a telephone 
lineman."  It was noted that a review of the veteran's 
medical records was conducted.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Initially, the Board notes that an AF Form 626, dated July 
1967, indicates that the veteran did, in fact, have service 
in Vietnam, but it is emphasized that the veteran has not 
been diagnosed with a disease that is recognized as 
attributable to exposure to herbicides under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Furthermore, 
the examiner in the September 2001 VA examination stated that 
the diagnosis of the veteran's skin disease was actinic 
keratosis from exposure to the sun.  He noted the presumptive 
regulations regarding herbicide exposure and stated that the 
veteran did not have any skin diagnosis from Agent Orange 
exposure under the current standards.  

Additionally, the examiner in the January 2005 VA examination 
also indicated that the veteran's skin condition was a result 
of sun exposure.  He specifically attributed the veteran's 
skin condition to post-service occupational sun exposure, as 
the veteran was a lineman for a telephone company.  Neither 
the examiner in the September 2001 VA examination nor the 
examiner in the January 2005 VA examination related the 
veteran's skin rash to in-service sun exposure.         

The Board acknowledges the September 2000 statement from R.L. 
Short, D.O., in which he refers to the veteran's exposure to 
Agent Orange and ultra violet light exposure as being a 
contributing factor to his present condition.  However, there 
is no evidence that the examiner reviewed the veteran's 
claims folder.  In contrast, both the September 2001 and 
January 2005 VA examination reports note that the veteran's 
medical records were reviewed.  As such, the Board finds the 
September 2001 and January 2005 VA examination reports, to be 
more probative.  Moreover, R.L. Short, D.O. did not 
specifically state that the veteran's current skin condition 
was related to in-service sun exposure, whereas, the examiner 
in the January 2005 VA examination report specifically 
concluded that the veteran did not receive enough skin 
exposure from his time in Vietnam to cause his condition and 
that he thought the veteran's skin condition was likely 
caused by or a result of his years of sun exposure being a 
telephone lineman.    

Lay statements do indicate that the veteran returned home 
from service with a skin condition that was not present prior 
to active duty, however, the earliest objective medical 
evidence of record, a February 1970 VA examination report, 
noted that the veteran's skin was normal.  In fact, the 
earliest objective evidence of a skin condition was not until 
the 1990's, decades after service.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, based on 
this long period without treatment, coupled with the opinion 
in the January 2005 VA examination report relating the 
veteran's skin condition to post-service sun exposure, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, the claim must be denied.     

The Board has considered the veteran's statements that he has 
a skin condition that should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical 


expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
    
					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a February 2004 letter informed 
the veteran of what the evidence must show in order to 
establish entitlement to service connection.       

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 


notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the February 2004 letter informed the veteran that VA 
was responsible for getting relevant records from any federal 
agency, including military records, VA medical records, or 
records from the Social Security Administration.  The letter 
further stated that VA would make reasonable efforts to get 
relevant records not held by a federal agency, to include 
records from state or local governments, private doctors and 
hospitals, or current or former employers.  Also, the letter 
stated that VA would assist the veteran by providing a 
medical examination or obtaining a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.   

In addition, the December 2002 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds 


that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letter sent to the veteran did 
not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  For 
instance, the December 2002 SSOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notice, combined with 
the December 2002 SSOC, clearly comply with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus "essentially cured 
the error in the timing of notice".  Mayfield, 19 Vet. App. 
at  , slip op. at 32, 2005 WL957317, at *22 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure[] the error in the timing of notice" so 
as to "afford[] a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  In light of the 
content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

Service connection for a skin rash is denied.  


	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


